ETHRIDGE, Chief Justice:
William Albert Mansfield, appellant, was convicted in the Circuit Court of Jackson County of the offense of receiving stolen goods.
This case is controlled by the companion case of Madere v. State, 227 So.2d 278 (Miss.1969), in which the Court held under similar facts that it was reversible error for the State to obtain an instruction that if the evidence shows the goods were found in defendant’s possession, and he showed no satisfactory explanation of such possession, “there arises a presumption or inference of fact that .the defendant received said goods knowing same to have been lately taken, stolen and carried away.”
Reversed and remanded.
RODGERS, JONES, BRADY and SMITH, JJ., concur.